[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               17 August 1999 Date of Application:            18 August 1999 Date Application Filed:         20 August 2000 CT Page 9767 Date of Decision:               27 June 2000
Application for review of sentence imposed by the Superior Court, Judicial District of Windham at Danielson.
Docket No. CR 98-0102118, CR99-0104702.
Ramon Canning, Esq. For the petitioner.
Debra Collins, Esq. For the State of Connecticut.
BY THE DIVISION
The petitioner entered pleas of guilty to Burglary 3rd in violation of Conn. Gen. Statute 53a-103 and Possession of Narcotics in violation of Conn. Gen. Statute 21a-279a. The court imposed a sentence for four years to serve on each count to run concurrently for a total effective sentence of four years to serve.
The record shows the petitioner was arrested for trying to purchase cocaine from an undercover officer who was at a residence to serve a search warrant. While the case was pending, the petitioner was seen carrying a stolen compressor that was burglarized from a business.
The petitioner when he addressed the panel claimed he now understands the error of his ways and asked to be given a drug program.
Counsel for the petitioner indicated that the petitioner was never effectively treated for his drug addiction in the sentencing process of his previous cases. Counsel asked the panel to suspend the sentence imposed and give the petitioner drug treatment.
The attorney for the state noted that the only time the petitioner was not involved with drugs was the time he has spent in prison. Counsel noted that the probation officer gave up on the petitioner and labeled him a threat to the community.
This division is mandated to modify sentences in accordance with the provisions of Connecticut Practice Book 43-23, et. seq. A reading of the record shows the petitioner has a substantial criminal history with CT Page 9768 numerous opportunities to become a productive citizen abused. The sentence imposed was neither inappropriate nor disproportionate.
The Sentence is AFFIRMED.
MIANO, J.
KLACZAK, J.
NORKO, J.
Judges Miano, Klaczak, and Norko participated in this decision.